DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsuta et al. (US 2004/0122531, hereinafter “Atsuta”) in view of Mathieu et al. (US 5,852,636, hereinafter “Mathieu”) and Shachi (NPL, Evaluation of Costas Loop for BPSK Demodulation).

Regarding claim 8, Atsuta discloses a method for providing power line communication, comprising:
outputting the control signal to a power line (control apparatus outputs a plurality of types of modulation method control signals through a household power line, para. 0012, see also Fig. 9, control signals also referred to as “inquiry signals”, para. 0062, and control unit 100, Fig. 4, including ASK, FSK, and PSK de/modulators);
receiving the control signal on a receiver, the receiver being electrically connected to the power line (applicant installed PLC unit 505, detects PLC signal which includes an inquiry signal, para. 0076);
decoding the control signal to executable instructions using the protocol (demodulate the PLC signal, ST1002, and forward demodulated data to CPU 501, ST1003, Fig. 10, para. 0076, CPU 501, detects data from PLC unit 505, if data pertains to present appliance, CPU instructs PCL unit 505 to send response signal to control unit, para. 0079-0080, Fig. 11, instruction to transmit acknowledgement response signal is determined based on demodulated inquiry signal;  method steps of Fig. 10 and 11 correspond to the claimed “protocol”; while examples in the prior art refer to an device with FSK demodulation, it is implicit that the same methodology would apply to a device with PSK demodulation, since the control unit also sends PSK inquiry signals and potentially receives acknowledgement  from corresponding PSK devices, see steps ST905, and ST906, Fig. 9); and
controlling the operation of at least one device based on the decoded control signal (CPU 501 instructs PCL unit 505 to send response signal control unit 100, ST1105, Fig. 11).
However, Atsuta does not expressly disclose: 
generating a sinusoidal wave using a crystal oscillator;
splitting the sinusoidal wave in to a first signal and a second signal;
phase shifting the second signal using a phase shift circuit;
outputting the first signal and the second signal to a switch;
forming a control signal by operating the switch to alternate between outputting the first signal and the second, phase shifted signal according to a baseband signal, the first signal and the second, phase shifted signal imparting different phase states to respective portions of the control signal, the respective portions encoding binary information on the control signal; and
the receiver includes an ultra narrow band filter.
Mathieu discloses that power line communications systems commonly use phase shift keying for modulated data onto power line communications carrier signals, as well as concentrating transmitted signals within a very narrow band and implementing narrow band filters in receivers to dampen background noise and improve performance (col. 1, ll. 32-61). Mathieu also discloses using crystal oscillators to generate a clock/frequency (col. 3, ll. 58-59). Thus, Mathieu suggests the use of both narrow band filters in PLC receivers and using crystal oscillators to generate frequency/clock signals.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the system of Atsuta, to include narrow band filtering in PLC receivers and using crystal oscillators to generate frequency/clock signals, since this is suggested by the PLC system disclosed by Mathieu.
Shachi discloses a BPSK modulator using a oscillator to generate a output frequency signal, an pi phase shifter, each connect to a 2-to-1 mux which switches between the differently phased frequency signals to output a BPSK modulated data signal (see Fig. 1). 
Because both Atsuta and Shachi disclose PSK modulators, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one modulator for the other, for the predictable result of implementing the BPSK modulator of Shachi in place of the PSK modulator for Atsuta.
Because both NCOs and crystal oscillators output frequency signal (i.e. sinusoidal waves), it also would have been obvious to one of ordinary skill in the art, to substitute one oscillator for the other, for the predictable result of using a crystal oscillator in the BPSK modulator of Shachi.

Regarding claim 10, Atsuta, Mathieu, and Shachi do not expressly disclose the phase shift circuit is part of an integrated circuit.
The examiner takes Official notice, that it is well-known in the art that phase shift circuits can been implemented as part of an integrated circuit, since practically all circuits can be implemented as integrated circuits.
Therefore it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to implement the phase shifter as a part of a integrated circuit, since this is well-known in the art.

Regarding claim 11, Atsuta, Mathieu, and Shachi further disclose the control signal may include information for one or more sensors connected to the power line (this subject matter does not require that the control signal include the sensor information, only that it may; see rejection of claim 8 above).

Regarding claim 12, Atsuta, Mathieu, and Shachi further disclose the information may include parameters for the operation of the sensor (similarly to claim 11 above, this subject matter does not require that the control signal include the parameters, only that it may; see rejection of claim 8 above).

Allowable Subject Matter
Claims 1-7, 13-20 are allowed.
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                           7/2/2022